                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      DIANA HUDSON,
                                                                                       Case No. 18-cv-03284-PJH
                                  8                   Plaintiff,

                                  9             v.                                     ORDER CHANGING TIME OF
                                                                                       PRETRIAL CONFERENCE, AND
                                  10     ALASKA AIRLINES, INC.,                        DENYING MOTION TO CHANGE
                                                                                       PRETRIAL CONFERENCE DATE
                                  11                  Defendant.
                                                                                       Re: Dkt. No. 64
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is defendant’s unopposed motion to change the date of the

                                  15   pretrial conference. Dkt. 64. The motion is DENIED. The date of the pretrial conference

                                  16   was set on September 21, 2018 (Dkt. 20), more than ten months before Mr. Hicks noticed

                                  17   his appearance in this action (Dkt. 39).

                                  18          However, given the court’s schedule and the fact that counsel will be flying on

                                  19   Thursday, September 5 to attend a wedding over the weekend, the court hereby

                                  20   reschedules the time of the pretrial conference. The pretrial conference, originally

                                  21   scheduled to being at 2:00 P.M., is HEREBY RESCHEDULED to begin at 10:00 A.M. on

                                  22   September 5, 2019.

                                  23          IT IS SO ORDERED.

                                  24   Dated: August 26, 2019

                                  25
                                                                                   PHYLLIS J. HAMILTON
                                  26                                               United States District Judge
                                  27

                                  28
